COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Gustavo Valencia,                             §              No. 08-16-00165-CR

                        Appellant,              §                 Appeal from the

  v.                                            §               168th District Court

  The State of Texas,                           §            of El Paso County, Texas

                         State.                 §               (TC# 20140D05521)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time to file the brief

until March 22, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney,

prepare the State’s brief and forward the same to this Court on or before March 22, 2018.

       IT IS SO ORDERED this 5th day of February, 2018.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.